Title: To Alexander Hamilton from Jonathan Cass, 30 April 1799
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Exeter New Hampshire April 30th 1799
          
          I have the honour to enclose to you Brigadier General J. Wilkinson’s permission to me to visit my native State, which will best explain to you the cause of my being here; my disability is so far recovered, that I was making arrangements to set out to Join that part of the corps, to which I am arranged scattered along the banks of the Mississippi when I received the Order of the Sec’y at War to report my self to you—Should it be your intention Sir, for me to Join the western army, my private interest strongly urges my taking my family (which is numerous) with me across the mountains, provided my public duty will admit my particular attention to them  on the route, if you will bestow one thought on the subject and honour me with your commands, they shall determine my arrangements
          I have the honour to be Sir, with much respect and esteme your most obedient humble servt—
          
            J. Cass Major U.S. 3d R
          
          The honorable Major General Hamilton
        